Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 1 of 30




            EXHIBIT A
        Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 2 of 30
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
DID Y                                                Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     June 22, 2020

VIA EMAIL
Michael Artan                                        Christopher Tayback
michaelartan@yahoo.com                               christayback@quinnemanuel.com

Michael Gilbert                                      William Burck
michael.gilbert@dechert.com                          williamburck@quinnemanuel.com

Andrew Levander                                      Ira Rothken
andrew.levander@dechert.com                          ira@techfirm.net


        Re:     United States v. Hamid Akhavan & Ruben Weigand, S3 20 Cr. 188 (JSR)

Dear Counsel:

       We write to provide you the following: (1) a non-exhaustive list of U.S.-based issuing
banks associated with individuals who made purchases from the Online Marijuana Marketplace
Company in the course of the charged bank fraud scheme (the “Scheme”); (2) information
regarding the approximate percentage of transactions involving purported medical marijuana
during different periods in the course of the Scheme; and (3) certain other information received by
the Government from attorneys representing the Online Marijuana Marketplace Company.

       First, please find attached as Exhibit A a non-exhaustive list of U.S.-based issuing banks
associated with individuals who made MasterCard and Visa credit card purchases from the Online
Marijuana Marketplace Company in the course of the Scheme.

        Second, the Government has learned from attorneys representing the Online Marijuana
Marketplace Company that: (a) prior to approximately January 1, 2018, all sales of marijuana
through the Online Marijuana Marketplace Company platform—including transactions processed
as part of the Scheme—were purported medical marijuana sales; and (b) after approximately
January 1, 2018, approximately 99% of Online Marijuana Marketplace Company marijuana
transactions processed as part of the Scheme were recreational (i.e., non-medical) marijuana sales.

       Third, the Government received the following information, in substance and in part, from
attorneys representing the Online Marijuana Marketplace Company. 1 During a meeting that
occurred in Calabasas, California, in or about March 2018, Akhavan stated, in substance and in

1
  The Online Marijuana Marketplace Company informed us that this information was obtained
based on its interviews of several employees of the Online Marijuana Marketplace Company.
        Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 3 of 30

                                                                                             Page 2


part, that: (a) he does not miscode; (b) he would use the closest MCC code for what is being
processed, and discussed using a medical-related MCC code and a miscellaneous general
merchandise MCC code in connection with processing the Online Marijuana Marketplace
Company’s credit and debit transactions; (c) he had found a European-based bank that was willing
to process the Online Marijuana Marketplace Company’s credit and debit transactions; (d) the
Online Marijuana Marketplace Company’s marijuana dispensary customers would submit truthful
applications to his ISO in Germany; and (e) Visa and MasterCard were aware as a general matter
that marijuana credit and debit transactions were being miscoded, but would not take action absent
specific information that identified merchants were involved in miscoding or that identified
transactions were miscoded.


                                               Very truly yours,

                                               AUDREY STRAUSS
                                               Acting United States Attorney


                                         by:         /s/
                                               Christopher J. DiMase / Nicholas S. Folly /
                                               Tara LaMorte
                                               Assistant United States Attorneys
Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 4 of 30




                EXHIBIT A
      Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 5 of 30




MasterCard

1ST FINANCIAL BANK USA
1ST SOURCE BANK
4FRONT CREDIT UNION
ABA CARD SOLUTIONS INC.
ACHIEVA CREDIT UNION
ALLIANCE BANK
ALLY BANK
ALTURA CREDIT UNION
AMALGAMATED BANK
AMERANT BANK NATIONAL ASSOCIATION
AMERICAN FIRST CREDIT UNION
AMPLIFY CREDIT UNION
ASSOCIATED BANK N.A.
AXOS BANK
BANC OF CALIFORNIA N.A.
BANCFIRST
BANCO POPULAR DE PUERTO RICO
BANCORP BANK THE
BANCORPSOUTH BANK
BANK OF AMERICA NATIONAL ASSOCIATION
BANK OF HAWAII
BANK OF MISSOURI THE
BANK OF THE CASCADES
BANK OF THE WEST
BANNER BANK
BAR HARBOR BANK + TRUST COMPANY
BARCLAYS BANK DELAWARE
BAYPORT CREDIT UNION
BELL BANK
BERKSHIRE BANK
BLUE FEDERAL CREDIT UNION
BMO HARRIS BANK N.A.
BNY MELLON NATIONAL ASSOCIATION
BOEING EMPLOYEES CREDIT UNION
BREMER BANK N.A.
BRYANT STATE BANK
BUCKEYE STATE CREDIT UNION
BUSEY BANK
BYLINE BANK
CALIFORNIA COAST CREDIT UNION
CALTECH EMPLOYEES FEDERAL CREDIT UNION
CAMBRIDGE SAVINGS BANK
CAMPUS FEDERAL CREDIT UNION
CAPITAL BANK CORPORATION
     Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 6 of 30




CAPITAL ONE NATIONAL ASSOCIATION
CAPITAL ONE BANK (USA) NATIONAL ASSOCIA
CBW BANK
CELTIC BANK CORPORATION
CENTENNIAL BANK
CENTERSTATE BANK N.A.
CENTRA CREDIT UNION
CENTRAL BANK OF KANSAS CITY
CENTRAL PACIFIC BANK
CENTRAL TRUST BANK THE
CFCU COMMUNITY CREDIT UNION
CHASE BANK USA N.A.
CHEMICAL BANK A DIVISION OF TCF NB
CHEMUNG CANAL TRUST COMPANY
CHEVRON FEDERAL CREDIT UNION
CIT BANK N.A.
CITADEL FEDERAL CREDIT UNION
CITIBANK N.A.
CITIZENS BANK N.A.
CITIZENS EQUITY FIRST CREDIT UNION
CLEARVIEW FEDERAL CREDIT UNION
COASTAL COMMUNITY BANK
COBALT CREDIT UNION
COMENITY BANK
COMENITY CAPITAL BANK
COMERICA BANK
COMMERCE BANK
COMMUNITY FEDERAL SAVINGS BANK
COMMUNITY FINANCIAL CREDIT UNION
COMMUNITY TRUST CREDIT UNION
COMPUTER SERVICES INC.
CONSUMERS CREDIT UNION
CORTRUST BANK NATIONAL ASSOCIATION
CREDIT ONE BANK NATIONAL ASSOCIATION
CREDIT UNION 1
CREDIT UNION OF TEXAS
CREDIT UNION WEST
CU COOPERATIVE SYSTEMS
CUSTOMERS BANK
DATA CENTER INCORPORATED
DATCU CREDIT UNION
DOLLAR BANK A FEDERAL SAVINGS BANK
DUPACO COMMUNITY CREDIT UNION
DUPONT COMMUNITY CREDIT UNION
EAGLEBANK
EASTERN BANK
     Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 7 of 30




EECU
EGLIN FEDERAL CREDIT UNION
EMPOWER FEDERAL CREDIT UNION
ENTERPRISE BANK + TRUST COMPANY
EQUITY BANK
EVOLVE FEDERAL CREDIT UNION
FARMERS + MERCHANTS BANK OF LONG BEACH
FIDELITY INFORMATION SERVICES INC.
FIFTH THIRD BANK THE
FINANCIAL PARTNERS CREDIT UNION
FINANCIAL RESOURCES FEDERAL CREDIT UNION
FIRST AMERICAN BANK
FIRST ARKANSAS BANK + TRUST
FIRST BANK
FIRST BANK AND TRUST
FIRST CENTURY BANK N.A.
FIRST COMMONWEALTH BANK
FIRST COVENANT BANK
FIRST HAWAIIAN BANK
FIRST INTERSTATE BANK
FIRST MIDWEST BANK
FIRST NATIONAL BANK ALASKA
FIRST NATIONAL BANK OF OMAHA
FIRST NATIONAL BANK TEXAS
FIRST PREMIER BANK
FIRST SAVINGS BANK
FIRST TECHNOLOGY FEDERAL CREDIT UNION
FISERV SOLUTIONS LLC
FIVE STAR BANK
FORUM CREDIT UNION
FREMONT BANK
GECU
GENISYS CREDIT UNION
GLENVIEW STATE BANK
GOLDMAN SACHS BANK USA
GREEN DOT BANK
GREENSTATE CREDIT UNION
GUARANTY BANK + TRUST COMPANY
HANSCOM FEDERAL CREDIT UNION
HICKAM FEDERAL CREDIT UNION
HSBC BANK USA NATIONAL ASSOCIATION
HUNTINGTON NATIONAL BANK
ICBA BANCARD INC.
IDEAL CREDIT UNION
INDEPENDENT BANK
INDIANA MEMBERS CREDIT UNION
     Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 8 of 30




INDIANA UNIVERSITY CREDIT UNION
INTERBANK
INTOUCH CREDIT UNION
ISABELLA BANK
ISLAND FEDERAL CREDIT UNION
JACK HENRY + ASSOCIATES
JPMORGAN CHASE BANK N.A.
KEMBA FINANCIAL CREDIT UNION INC.
KENNEBUNK SAVINGS BANK
KEYBANK NATIONAL ASSOCIATION
KINECTA FEDERAL CREDIT UNION
KLEINBANK
LAKE FOREST BANK + TRUST COMPANY
LAKE MICHIGAN CREDIT UNION
LAKELAND BANK
LEGACY TEXAS BANK
LIBERTY BANK
LOGIX FEDERAL CREDIT UNION
MAHOPAC BANK
MAINSTREET CREDIT UNION
MARION + POLK SCHOOLS CREDIT UNION
MARQUETTE BANK
MECHANICS BANK
MEMBER SUPPORT SERVICES LLC
MEMBERS FIRST CREDIT UNION
MERIWEST CREDIT UNION
MERRICK BANK CORPORATION
METABANK
METROPOLITAN COMMERCIAL BANK
MIDDLESEX SAVINGS BANK
MIDFIRST BANK
MIDLAND STATES BANK
MISSION FEDERAL CREDIT UNION
MORGAN STANLEY PRIVATE BANK NA
MUFG UNION BANK N.A.
NAVY FEDERAL CREDIT UNION
NCMIC FINANCE CORPORATION
NORTH ISLAND FINANCIAL CREDIT UNION
NORTH SHORE BANK FSB
NORTHWEST FEDERAL CREDIT UNION
OKLAHOMA EMPLOYEES CREDIT UNION
OPTUM BANK INC.
OPUS BANK
PACIFIC WESTERN BANK
PATELCO CREDIT UNION
PEN AIR FEDERAL CREDIT UNION
     Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 9 of 30




PEOPLES BANK
PEOPLE'S UNITED BANK NATIONAL ASSOCIATI
PINNACLE BANK
PLAINSCAPITAL BANK
POTLATCH NO1 FINANCIAL CREDIT UNION
PRAIRIE STATE BANK + TRUST
PREMIER AMERICA CREDIT UNION
PSCU INCORPORATED
QUORUM FEDERAL CREDIT UNION
RADIUS BANK
RANDOLPH BROOKS FEDERAL CREDIT UNION
REGIONS BANK
RENASANT BANK
REPUBLIC BANK + TRUST COMPANY
RIVERVIEW COMMUNITY BANK
SAFE 1 CREDIT UNION
SALISBURY BANK + TRUST COMPANY
SANDIA AREA FEDERAL CREDIT UNION
SANDIA LABORATORY FEDERAL CREDIT UNION
SANDY SPRING BANK
SANTANDER BANK NA
SAVERS CO-OPERATIVE BANK
SCHOOLSFIRST FEDERAL CREDIT UNION
SECURITY SERVICE FEDERAL CREDIT UNION
SHAZAM INC.
SILICON VALLEY BANK
SOUTH CAROLINA FEDERAL CREDIT UNION
SOUTHSIDE BANK
SPOKANE TEACHERS CREDIT UNION
ST LOUIS COMMUNITY CREDIT UNION
STAR PROCESSING INC.
STARION BANK
STATE EMPLOYEES FEDERAL CREDIT UNION
SUFFOLK FEDERAL CREDIT UNION
SUN COMMUNITY FEDERAL CREDIT UNION
SUNMARK FEDERAL CREDIT UNION
SUNRISE BANKS NATIONAL ASSOCIATION
SUNTRUST BANK
SUTTON BANK
SYNCHRONY BANK
SYNOVUS BANK
TBK BANK SSB
TD BANK USA N.A.
TEACHERS CREDIT UNION
TEG FEDERAL CREDIT UNION
THE BANK OF NEW YORK MELLON
    Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 10 of 30




THREE RIVERS FEDERAL CREDIT UNION
THRIVENT FEDERAL CREDIT UNION
TIB - THE INDEPENDENT BANKERSBANK
TOMPKINS TRUST COMPANY
TREASURY DEPARTMENT FEDERAL CREDIT UNION
TRELLANCE INC.
TRUSTMARK NATIONAL BANK
U.S. BANK NATIONAL ASSOCIATION
ULSTER SAVINGS BANK
UMB BANK NATIONAL ASSOCIATION
UNCLE CREDIT UNION
UNITED BANK
UNITED COMMUNITY BANK
UNIVERSITY + STATE EMPLOYEES CREDIT UNIO
UNIVERSITY CREDIT UNION
UNIVERSITY FEDERAL CREDIT UNION
UNIVEST BANK AND TRUST CO.
USAA FEDERAL SAVINGS BANK
USAA SAVINGS BANK
VALUEBANK TEXAS
VANTAGE CREDIT UNION
VELOCITY CREDIT UNION
VENTURA COUNTY CREDIT UNION
VIRGINIA CREDIT UNION INC.
WATER AND POWER COMMUNITY CREDIT UNION
WAUKESHA STATE BANK
WEBBANK
WELLS FARGO BANK N.A.
WEX BANK
WOODFOREST NATIONAL BANK
WORKERS' CREDIT UNION
       Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 11 of 30




Visa

121 FINANCIAL CREDIT UNION
1ST ADVANTAGE FEDERAL CREDIT UNION
1ST FINANCIAL BANK USA
1ST FINANCIAL FEDERAL CREDIT UNION
1ST MIDAMERICA CREDIT UNION
1ST NORTHERN CALIFORNIA CREDIT UNION
1ST UNITED SERVICES CREDIT UNION
360 FEDERAL CREDIT UNION
A+ FEDERAL CREDIT UNION
AAEC CREDIT UNION
ABBOTT LABORATORIES EMPLOYEES CREDIT UNION
ABERDEEN FEDERAL CREDIT UNION
ABERDEEN PROVING GROUND FEDERAL CREDIT UNION
ABILENE TEACHERS FEDERAL CREDIT UNION
ABNB FEDERAL CREDIT UNION
ABRI CREDIT UNION
ACADEMY BANK, NATIONAL ASSOCIATION
ACHIEVE CREDIT UNION, INC.
ACTORS FEDERAL CREDIT UNION
ADDITION FINANCIAL CREDIT UNION
ADVANCIAL FEDERAL CREDIT UNION
ADVANTAGE FEDERAL CREDIT UNION
ADVANTIS CREDIT UNION
ADVIA CREDIT UNION
AERO FEDERAL CREDIT UNION
AEROSPACE FEDERAL CREDIT UNION
AFFINITY FEDERAL CREDIT UNION
AFFINITY PLUS FEDERAL CREDIT UNION
AGRICULTURE FEDERAL CREDIT UNION
AIR FORCE FEDERAL CREDIT UNION
ALABAMA TEACHERS CREDIT UNION
ALASKA USA FEDERAL CREDIT UNION
ALCO FEDERAL CREDIT UNION
ALIGN CREDIT UNION
ALLCOM CREDIT UNION
ALLIANCE BANK
ALLIANT CREDIT UNION
ALLSOUTH FEDERAL CREDIT UNION
ALOHA PACIFIC FEDERAL CREDIT UNION
ALPENA ALCONA AREA CREDIT UNION
ALPINE BANK
ALTA VISTA CREDIT UNION
ALTAONE FEDERAL CREDIT UNION
ALTRA FEDERAL CREDIT UNION
    Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 12 of 30




AMARILLO NATIONAL BANK
AMERICA FIRST FEDERAL CREDIT UNION
AMERICAN AIRLINES FEDERAL CREDIT UNION
AMERICAN EAGLE FINANCIAL CREDIT UNION
AMERICAN NATIONAL BANK AND TRUST COMPANY
AMERICAN SAVINGS BANK, FSB
AMERICAN TRUST & SAVINGS BANK
AMERICA'S CHRISTIAN CREDIT UNION
AMERICA'S FIRST FEDERAL CREDIT UNION
AMERICU CREDIT UNION
AMERIS BANK
ANDIGO CREDIT UNION
ANECA FEDERAL CREDIT UNION
ANHEUSER-BUSCH EMPLOYEES' CREDIT UNION
ANTIOCH COMMUNITY FEDERAL CREDIT UNION
APCI FEDERAL CREDIT UNION
APCO EMPLOYEES CREDIT UNION
APL FEDERAL CREDIT UNION
APPLE FEDERAL CREDIT UNION
APPLIED BANK
AQUESTA BANK
ARDENT
ARGENT FEDERAL CREDIT UNION
ARIZONA CENTRAL CREDIT UNION
ARIZONA FEDERAL CREDIT UNION
ARKANSAS FEDERAL CREDIT UNION
ARLINGTON COMMUNITY FEDERAL CREDIT UNION
ARMED FORCES BANK, NATIONAL ASSOCIATION
ARROWHEAD CENTRAL CREDIT UNION
ARSENAL CREDIT UNION
ARVEST BANK
ASCEND FEDERAL CREDIT UNION
ASCENTRA CREDIT UNION
ASSEMBLIES OF GOD CREDIT UNION
ASSOCIATED CREDIT UNION
ASTORIA BANK
ATLANTIC REGIONAL FEDERAL CREDIT UNION
ATLANTIC UNION BANK
AUSTIN TELCO FEDERAL CREDIT UNION
AVADIAN CREDIT UNION
AVIDBANK
AXIOM BANK
AXOS BANK
AZURA CREDIT UNION
BANCO POPULAR DE PUERTO RICO
BANGOR FEDERAL CREDIT UNION
     Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 13 of 30




BANK FUND STAFF FEDERAL CREDIT UNION
BANK OF AKRON
BANK OF AMERICA - COMMERCIAL CREDIT
BANK OF AMERICA - CONSUMER CREDIT
BANK OF AMERICA, N.A. - MERRILL LYNCH
BANK OF AMERICA, NATIONAL ASSOCIATION
BANK OF ANN ARBOR
BANK OF COLORADO
BANK OF HAWAII
BANK OF HOPE
BANK OF MARIN
BANK OF SAN FRANCISCO
BANK OZK
BANKERS TRUST COMPANY
BANKFINANCIAL, NATIONAL ASSOCIATION
BANKIOWA OF CEDAR RAPIDS
BANKPLUS
BANKWEST, INC.
BAR HARBOR BANK & TRUST
BARCLAYS BANK DELAWARE
BARKSDALE FEDERAL CREDIT UNION
BAXTER CREDIT UNION
BAY CITIES CREDIT UNION
BAY CREDIT UNION
BAY FEDERAL CREDIT UNION
BBVA USA
BEFIT FINANCIAL FEDERAL CREDIT UNION
BELCO COMMUNITY CREDIT UNION
BELLCO CREDIT UNION
BELLCO FEDERAL CREDIT UNION
BENEFICIAL BANK
BENEFICIAL STATE BANK
BESSEMER TRUST COMPANY, NATIONAL ASSOCIATION
BIDDEFORD SAVINGS BANK
BIG ISLAND FEDERAL CREDIT UNION
BLACK HILLS FEDERAL CREDIT UNION
BMI FEDERAL CREDIT UNION
BMW BANK OF NORTH AMERICA
BOEING EMPLOYEES CREDIT UNION
BOKF, NATIONAL ASSOCIATION
BOSTON PRIVATE BANK & TRUST COMPANY
BOULDER DAM CREDIT UNION
BRANCH BANKING AND TRUST COMPANY
BRANCH BANKING AND TRUST COMPANY-CREDIT
BROADWAY NATIONAL BANK
BURKE & HERBERT BANK & TRUST COMPANY
     Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 14 of 30




C.A.H.P. CREDIT UNION
CACHE VALLEY BANK
CAL POLY FEDERAL CREDIT UNION
CAL STATE L.A. FEDERAL CREDIT UNION
CALIFORNIA AGRIBUSINESS CREDIT UNION
CALIFORNIA BEAR CREDIT UNION
CALIFORNIA BUSINESS BANK
CALIFORNIA COMMUNITY CREDIT UNION
CALIFORNIA CREDIT UNION
CALPRIVATE BANK
CAMINO FEDERAL CREDIT UNION
CAMPUS USA CREDIT UNION
CAPITAL BANK, NATIONAL ASSOCIATION
CAPITAL COMMUNICATIONS FEDERAL CREDIT UNION
CAPITAL CREDIT UNION
CAPITAL EDUCATORS FEDERAL CREDIT UNION
CAPITAL ONE BANK (USA), NA - CABELAS
CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION
CAPITOL CREDIT UNION
CAPITOL FEDERAL SAVINGS BANK
CASHMERE VALLEY BANK
CATHAY BANK
CATHOLIC VANTAGE FINANCIAL FEDERAL CREDIT UNION
CBC FEDERAL CREDIT UNION
CDC FEDERAL CREDIT UNION
CENTERSTATE BANK, NATIONAL ASSOCIATION
CENTIER BANK
CENTRAL BANK OF KANSAS CITY
CENTRAL COAST FEDERAL CREDIT UNION
CENTRAL CREDIT UNION OF ILLINOIS
CENTRAL CREDIT UNION OF MARYLAND
CENTRAL ONE FEDERAL CREDIT UNION
CENTRAL VALLEY COMMUNITY BANK
CENTRIS FEDERAL CREDIT UNION
CENTURY CREDIT UNION
CERTIFIED FEDERAL CREDIT UNION
CHAFFEY FEDERAL CREDIT UNION
CHARLES SCHWAB BANK
CHARLOTTE METRO FEDERAL CREDIT UNION
CHARTER OAK FEDERAL CREDIT UNION
CHARTWAY FEDERAL CREDIT UNION
CHICAGO MUNICIPAL EMPLOYEES CREDIT UNION
CHICAGO PATROLMEN'S FEDERAL CREDIT UNION
CHRISTIAN COMMUNITY CREDIT UNION
CITI COMMERCIAL
CITIBANK, N.A.- COSTCO
    Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 15 of 30




CITIBANK, NATIONAL ASSOCIATION - CONSUMER
CITIZENS BANK, NATIONAL ASSOCIATION
CITIZENS FIRST BANK
CITIZENS STATE BANK NORWOOD YOUNG AMERICA
CITIZENS STATE BANK OF NEW CASTLE, INDIANA
CITY NATIONAL BANK
CLACKAMAS COMMUNITY FEDERAL CREDIT UNION
CLAY COUNTY SAVINGS BANK
CLEARPATH FEDERAL CREDIT UNION
CLEARWATER FEDERAL CREDIT UNION
CNB BANK
COAST CENTRAL CREDIT UNION
COASTAL FEDERAL CREDIT UNION
COASTHILLS CREDIT UNION
COASTLINE FEDERAL CREDIT UNION
COLLINS COMMUNITY CREDIT UNION
COLUMBIA COMMUNITY CREDIT UNION
COLUMBIA STATE BANK
COMENITY BANK
COMENITY CAPITAL BANK
COMERICA BANK
COMMERCE BANCSHARES, INC.
COMMERCE BANK
COMMONWEALTH CENTRAL CREDIT UNION
COMMONWEALTH ONE FEDERAL CREDIT UNION
COMMUNITY 1ST CREDIT UNION
COMMUNITY ALLIANCE CREDIT UNION
COMMUNITY BANK DELAWARE
COMMUNITY BANK, NATIONAL ASSOCIATION
COMMUNITY CHOICE CREDIT UNION
COMMUNITY FIRST CREDIT UNION
COMMUNITY FIRST CREDIT UNION OF FLORIDA
COMMUNITY STATE BANK OF ROCK FALLS
COMMUNITY TRUST BANK, INC.
COMMUNITYAMERICA CREDIT UNION
COMPASS FEDERAL CREDIT UNION
CONNECTION CREDIT UNION
CONSOLIDATED FEDERAL CREDIT UNION
CONSUMERS COOPERATIVE CREDIT UNION
COOPERATIVE CENTER FEDERAL CREDIT UNION
CORNERSTONE BANK, INC.
CORNERSTONE COMMUNITY FINANCIAL CREDIT UNION
CORNERSTONE FINANCIAL CREDIT UNION
CORNING FEDERAL CREDIT UNION
CORPORATE AMERICA FAMILY CREDIT UNION
COVANTAGE CREDIT UNION
     Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 16 of 30




CRANE CREDIT UNION
CREDIT ONE BANK, NATIONAL ASSOCIATION
CREDIT UNION 1
CREDIT UNION OF AMERICA
CREDIT UNION OF COLORADO
CREDIT UNION OF OHIO
CREDIT UNION OF SOUTHERN CALIFORNIA
CROSSFIRST BANK
CSD CREDIT UNION
CUMBERLAND COUNTY FEDERAL CREDIT UNION
CUSTOMERS BANK
CYPRUS FEDERAL CREDIT UNION
DAY AIR CREDIT UNION, INC.
DCH CREDIT UNION
DECATUR EARTHMOVER CREDIT UNION
DEERE EMPLOYEES CREDIT UNION
DEL NORTE BANK
DEL NORTE CREDIT UNION
DELTA COMMUNITY CREDIT UNION
DENALI FEDERAL CREDIT UNION
DENVER COMMUNITY CREDIT UNION
DEPARTMENT OF COMMERCE FEDERAL CREDIT UNION
DEPARTMENT OF THE INTERIOR FEDERAL CREDIT UNION
DESERET FIRST FEDERAL CREDIT UNION
DESERT FINANCIAL FEDERAL CREDIT UNION
DFCU FINANCIAL
DIGITAL FEDERAL CREDIT UNION
DIRECTIONS CREDIT UNION
DOW CHEMICAL EMPLOYEES' CREDIT UNION
DOWNEY FEDERAL CREDIT UNION
DUPACO COMMUNITY CREDIT UNION
DUPAGE CREDIT UNION
DUTCH POINT CREDIT UNION, INC.
E*TRADE BANK
EARTHMOVER CREDIT UNION
EAST BOSTON SAVINGS BANK
EAST COUNTY SCHOOLS FEDERAL CREDIT UNION
EAST IDAHO CREDIT UNION
EAST WEST BANK
EASTHAMPTON SAVINGS BANK
EASTMAN CREDIT UNION
E-CENTRAL CREDIT UNION
EDUCATION FIRST CREDIT UNION
EDUCATIONAL EMPLOYEES CREDIT UNION
EDUCATIONAL SYSTEMS FEDERAL CREDIT UNION
EDUCATORS CREDIT UNION
     Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 17 of 30




EDWARDS FEDERAL CREDIT UNION
EL DORADO SAVINGS BANK, F.S.B.
ELEMENTS FINANCIAL FEDERAL CREDIT UNION
ELEVATIONS CREDIT UNION
ELGA CREDIT UNION
EMPLOYEES CHOICE FEDERAL CREDIT UNION
EMPRISE BANK
ENT CREDIT UNION
ENVISTA CREDIT UNION
EP FEDERAL CREDIT UNION
ESL FEDERAL CREDIT UNION
EVOLVE BANK & TRUST
EXCITE CREDIT UNION
F & A FEDERAL CREDIT UNION
FAIRFAX COUNTY FEDERAL CREDIT UNION
FAIRWINDS CREDIT UNION
FALLS CATHOLIC CREDIT UNION, INC.
FARMERS & MERCHANTS BANK OF CENTRAL CALIFORNIA
FARMERS INSURANCE GROUP FEDERAL CREDIT UNION
FARMERS STATE BANK
FEDEX EMPLOYEES CREDIT ASSOCIATION FEDERAL CREDIT UNION
FIBRE FEDERAL CREDIT UNION
FIDELIS CATHOLIC FEDERAL CREDIT UNION
FIELDPOINT PRIVATE BANK & TRUST
FIFTH THIRD BANK
FINANCIAL CENTER CREDIT UNION
FINGER LAKES HEALTH CARE FEDERAL CREDIT UNION
FIREFIGHTERS COMMUNITY CREDIT UNION
FIREFIGHTERS FIRST CREDIT UNION
FIREFLY FEDERAL CREDIT UNION
FIRELANDS FEDERAL CREDIT UNION
FIRST BANK & TRUST
FIRST BANK RICHMOND, NATIONAL ASSOCIATION
FIRST BASIN CREDIT UNION
FIRST CALIFORNIA FEDERAL CREDIT UNION
FIRST CAROLINA BANK
FIRST CITY CREDIT UNION
FIRST COMMONWEALTH FEDERAL CREDIT UNION
FIRST COMMUNITY CREDIT UNION
FIRST CREDIT UNION
FIRST ELECTRONIC BANK
FIRST ENTERTAINMENT CREDIT UNION
FIRST FEDERAL BANK
FIRST FEDERAL SAVINGS BANK
FIRST FIDELITY BANK
FIRST FINANCIAL BANK
     Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 18 of 30




FIRST FINANCIAL BANK, NATIONAL ASSOCIATION
FIRST FINANCIAL FEDERAL CREDIT UNION
FIRST FINANCIAL OF MARYLAND FEDERAL CREDIT UNION
FIRST HAWAIIAN BANK
FIRST HERITAGE FEDERAL CREDIT UNION
FIRST HORIZON BANK
FIRST IMPERIAL CREDIT UNION
FIRST INTERNET BANK OF INDIANA
FIRST MID BANK & TRUST, NATIONAL ASSOCIATION
FIRST MINNETONKA CITY BANK
FIRST NATIONAL BANK
FIRST NATIONAL BANK OF OMAHA
FIRST NATIONAL BANK OF PENNSYLVANIA
FIRST NATIONAL BANK OF TENNESSEE
FIRST NEW YORK FEDERAL CREDIT UNION
FIRST NORTHERN CREDIT UNION
FIRST PREMIER BANK
FIRST REPUBLIC BANK
FIRST SERVICE CREDIT UNION
FIRST U.S. COMMUNITY CREDIT UNION
FIRST UNITED BANK AND TRUST COMPANY
FIRSTBANK
FIRST-CITIZENS BANK & TRUST COMPANY
FIRSTLIGHT FEDERAL CREDIT UNION
FIRSTMARK CREDIT UNION
FIVE STAR CREDIT UNION
FLAGSTAR BANK, FSB
FLORENCE BANK
FLORIDA COMMUNITY BANK, NATIONAL ASSOCIATION
FLORIDA CREDIT UNION
FLORIDA STATE UNIVERSITY CREDIT UNION
FNB COMMUNITY BANK
FNBC BANK & TRUST
FORT COMMUNITY CREDIT UNION
FORT KNOX FEDERAL CREDIT UNION
FORT SILL FEDERAL CREDIT UNION
FORT WORTH COMMUNITY CREDIT UNION
FOUNDERS FEDERAL CREDIT UNION
FOX COMMUNITIES CREDIT UNION
FREDERICK COUNTY BANK
FREEDOM CREDIT UNION
FRONTWAVE CREDIT UNION
FROST BANK
FULTON BANK OF NEW JERSEY
FULTON BANK, NATIONAL ASSOCIATION
G P O FEDERAL CREDIT UNION
     Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 19 of 30




GATEWAY BANK, F.S.B.
GATHER FEDERAL CREDIT UNION
GEICO FEDERAL CREDIT UNION
GEORGIA UNITED CREDIT UNION
GEORGIA'S OWN CREDIT UNION
GESA CREDIT UNION
GHS FEDERAL CREDIT UNION
GLACIER BANK
GLENDALE AREA SCHOOLS CREDIT UNION
GOLDENWEST FEDERAL CREDIT UNION
GRANDPOINT BANK
GRANITE FEDERAL CREDIT UNION
GREAT BASIN FEDERAL CREDIT UNION
GREAT LAKES CREDIT UNION
GREAT WESTERN BANK
GREATER CENTRAL TEXAS FEDERAL CREDIT UNION
GREATER NEVADA CREDIT UNION
GREATER NEW ORLEANS FEDERAL CREDIT UNION
GREEN DOT BANK DBA BONNEVILLE BANK
GROW FINANCIAL FEDERAL CREDIT UNION
GTE FEDERAL CREDIT UNION
GUARANTY BANK AND TRUST COMPANY
GULF WINDS CREDIT UNION
HANCOCK WHITNEY BANK
HANMI BANK
HAPO COMMUNITY CREDIT UNION
HARBORONE BANK
HAWAII COMMUNITY FEDERAL CREDIT UNION
HAWAII STATE FEDERAL CREDIT UNION
HAWAIIAN FINANCIAL FEDERAL CREDIT UNION
HAWAIIUSA FEDERAL CREDIT UNION
HEALTHCARE ASSOCIATES CREDIT UNION
HEALTHCARE FINANCIAL FEDERAL CREDIT UNION
HEARTLAND BANK AND TRUST COMPANY
HENRICO FEDERAL CREDIT UNION
HERITAGE BANK OF COMMERCE
HERITAGE COMMUNITY CREDIT UNION
HERITAGE FAMILY CREDIT UNION
HFS FEDERAL CREDIT UNION
HIGHLAND BANK
HILLS BANK AND TRUST COMPANY
HOME BANK, NATIONAL ASSOCIATION
HOMEBANK
HOMESTREET BANK
HOMETRUST BANK
HONDA FEDERAL CREDIT UNION
     Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 20 of 30




HORIZON BANK, SSB
HOUSTON TEXAS FIRE FIGHTERS FEDERAL CREDIT UNION
HUDSON VALLEY CREDIT UNION
HUGHES FEDERAL CREDIT UNION
I. H. MISSISSIPPI VALLEY CREDIT UNION
I.L.W.U. CREDIT UNION
IBERIABANK
IBM SOUTHEAST EMPLOYEES CREDIT UNION
ICBA BANCARD
IDAHO CENTRAL CREDIT UNION
ILLINOIS STATE POLICE FEDERAL CREDIT UNION
INCREDIBLEBANK
INDUSTRIAL FEDERAL CREDIT UNION
INFIRST FEDERAL CREDIT UNION
INOVA FEDERAL CREDIT UNION
INSBANK
INSPIRUS CREDIT UNION
INTERNATIONAL BANK OF COMMERCE
INTRUST BANK, NATIONAL ASSOCIATION
INVESTORS BANK
IQ CREDIT UNION
IRONWORKERS USA FEDERAL CREDIT UNION
J.S.C. FEDERAL CREDIT UNION
JACOM CREDIT UNION
JEANNE D'ARC CREDIT UNION
JEFFERSON FINANCIAL FEDERAL CREDIT UNION
JOHNS HOPKINS FEDERAL CREDIT UNION
JOHNSON BANK
JORDAN CREDIT UNION
JOVIA FINANCIAL FEDERAL CREDIT UNION
JPMORGAN CHASE BANK N.A.
JPMORGAN CHASE BANK N.A. - COMMERCIAL
JPMORGAN CHASE BANK N.A. - DEBIT
JUSTICE FEDERAL CREDIT UNION
KANE COUNTY TEACHERS CREDIT UNION
KCB BANK
KELLOGG COMMUNITY CREDIT UNION
KEMBA CREDIT UNION, INC.
KERN SCHOOLS FEDERAL CREDIT UNION
KEYPOINT CREDIT UNION
KINECTA FEDERAL CREDIT UNION
KIRTLAND FEDERAL CREDIT UNION
KITSAP CREDIT UNION
KNOXVILLE TVA EMPLOYEES CREDIT UNION
KO`OLAU FEDERAL CREDIT UNION
L.A. FINANCIAL FEDERAL CREDIT UNION
     Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 21 of 30




L.A. HEALTHCARE FEDERAL CREDIT UNION
LA CAPITOL FEDERAL CREDIT UNION
LAFAYETTE AMBASSADOR BANK
LAFCU
LAKE CITY BANK
LAKE MICHIGAN CREDIT UNION
LANDINGS CREDIT UNION
LANDMARK BANK
LANDMARK COMMUNITY BANK
LANDMARK CREDIT UNION
LANGLEY FEDERAL CREDIT UNION
LAUNCH FEDERAL CREDIT UNION
LBS FINANCIAL CREDIT UNION
LGE COMMUNITY CREDIT UNION
LIBERTY BANK AND TRUST COMPANY
LIBRARY OF CONGRESS FEDERAL CREDIT UNION
LINCOLN SAVINGS BANK
LOCAL GOVERNMENT FEDERAL CREDIT UNION
LOS ALAMOS NATIONAL BANK
LOS ANGELES FEDERAL CREDIT UNION
LOS ANGELES POLICE FEDERAL CREDIT UNION
M&T BANK
MAC FEDERAL CREDIT UNION
MACHIAS SAVINGS BANK
MAIN STREET BANK
MALAGA BANK F.S.B.
MANUFACTURERS BANK & TRUST COMPANY
MARIN COUNTY FEDERAL CREDIT UNION
MARINE FEDERAL CREDIT UNION
MAROON FINANCIAL CREDIT UNION
MARRIOTT EMPLOYEES FEDERAL CREDIT UNION
MARSHALL COMMUNITY CREDIT UNION
MASSACHUSETTS INSTITUTE OF TECHNOLOGY FEDERAL CREDIT UNION
MATANUSKA VALLEY FEDERAL CREDIT UNION
MATTEL FEDERAL CREDIT UNION
MAX CREDIT UNION
MAYO EMPLOYEES FEDERAL CREDIT UNION
MAZUMA CREDIT UNION
MB FINANCIAL BANK, NATIONAL ASSOCIATION
MCGRAW HILL FEDERAL CREDIT UNION
MCKESSON EMPLOYEES' FEDERAL CREDIT UNION
MEDIA CITY COMMUNITY CREDIT UNION
MEMBER ONE FEDERAL CREDIT UNION
MEMBERS 1ST CREDIT UNION
MEMBERS 1ST FEDERAL CREDIT UNION
MEMBERS 1ST OF NJ FEDERAL CREDIT UNION
     Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 22 of 30




MEMBERS CHOICE CREDIT UNION
MEMBERS FIRST CREDIT UNION
MEMBERS TRUST FEDERAL CREDIT UNION
MEMBERSALLIANCE CREDIT UNION
MEMPHIS CITY EMPLOYEES CREDIT UNION
MENLO SURVEY FEDERAL CREDIT UNION
MERCED SCHOOL EMPLOYEES FEDERAL CREDIT UNION
MERCK SHARP & DOHME FEDERAL CREDIT UNION
MERRICK BANK
METABANK
METRO CREDIT UNION
METRO HEALTH SERVICES FEDERAL CREDIT UNION
METROPOLITAN COMMERCIAL BANK
METROWEST COMMUNITY FEDERAL CREDIT UNION
MIAMI POSTAL SERVICE CREDIT UNION
MICHIGAN EDUCATIONAL CREDIT UNION
MICHIGAN FIRST CREDIT UNION
MICHIGAN SCHOOLS AND GOVERNMENT CREDIT UNION
MICHIGAN STATE UNIVERSITY FEDERAL CREDIT UNION
MID MINNESOTA FEDERAL CREDIT UNION
MID OREGON FEDERAL CREDIT UNION
MID-CITIES CREDIT UNION
MIDFIRST BANK
MIDFLORIDA CREDIT UNION
MID-HUDSON VALLEY FEDERAL CREDIT UNION
MISSION CITY FEDERAL CREDIT UNION
MOCSE FEDERAL CREDIT UNION
MONTEREY CREDIT UNION
MOOG EMPLOYEES FEDERAL CREDIT UNION
MOORE WEST FEDERAL CREDIT UNION
MOUNTAIN AMERICA FEDERAL CREDIT UNION
MUFG UNION BANK, NATIONAL ASSOCIATION
MUNICIPAL CREDIT UNION
MUNICIPAL EMPLOYEES CREDIT UNION OF BALTIMORE, INC.
MVB BANK, INC
MY CREDIT UNION
NASA FEDERAL CREDIT UNION
NASSAU FINANCIAL FEDERAL CREDIT UNION
NATIONAL EXCHANGE BANK AND TRUST
NATIONAL INSTITUTES OF HEALTH FEDERAL CREDIT UNION
NATIONWIDE BANK
NAVY FEDERAL CREDIT UNION
NBH BANK
NBT BANK, NATIONAL ASSOCIATION
NEIGHBORHOOD CREDIT UNION
NEW ENGLAND FEDERAL CREDIT UNION
     Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 23 of 30




NEW MEXICO BANK & TRUST
NEW RESOURCE BANK
NEW YORK COMMERCIAL BANK
NEW YORK COMMUNITY BANK
NEW YORK UNIVERSITY FEDERAL CREDIT UNION
NOBLE FEDERAL CREDIT UNION
NORDSTROM FEDERAL CREDIT UNION
NORSTAR FEDERAL CREDIT UNION
NORTH COUNTY CREDIT UNION
NORTHEAST CREDIT UNION
NORTHERN CREDIT UNION
NORTHERN HILLS FEDERAL CREDIT UNION
NORTHERN SKIES FEDERAL CREDIT UNION
NORTHROP GRUMMAN FEDERAL CREDIT UNION
NORTHSTAR CREDIT UNION
NORTHWEST BANK
NORTHWEST COMMUNITY CREDIT UNION
NOTRE DAME FEDERAL CREDIT UNION
NOVARTIS FEDERAL CREDIT UNION
NSWC FEDERAL CREDIT UNION
NUMARK CREDIT UNION
NUMERICA CREDIT UNION
NUSENDA FEDERAL CREDIT UNION
NUVISION FEDERAL CREDIT UNION
NYMEO FEDERAL CREDIT UNION
O BEE CREDIT UNION
O.U. FEDERAL CREDIT UNION
OCCU CARD SERVICES, LLC
OCEANFIRST BANK
OHIO UNIVERSITY CREDIT UNION, INC.
OKLAHOMA CENTRAL CREDIT UNION
OKLAHOMA'S CREDIT UNION
OLD NATIONAL BANK
OLIVE VIEW EMPLOYEES FEDERAL CREDIT UNION
OLYMPIA CREDIT UNION
OLYMPIA FEDERAL SAVINGS AND LOAN ASSOCIATION
ONE NEVADA CREDIT UNION
ONEAZ CREDIT UNION
ONEUNITED BANK
ONPATH FEDERAL CREDIT UNION
ONPOINT COMMUNITY CREDIT UNION
ONTARIO MONTCLAIR SCHOOL EMPLOYEES FEDERAL CREDIT UNION
OPERATING ENGINEERS LOCAL #3 FEDERAL CREDIT UNION
OREGON COMMUNITY CREDIT UNION
OREGON STATE CREDIT UNION
ORIGIN BANK
     Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 24 of 30




ORNL FEDERAL CREDIT UNION
PACIFIC CITY BANK
PACIFIC MERCANTILE BANK
PACIFIC POSTAL CREDIT UNION
PACIFIC PREMIER BANK
PACIFIC SERVICE CREDIT UNION
PALMETTO CITIZENS FEDERAL CREDIT UNION
PARK BANK
PARK VIEW FEDERAL CREDIT UNION
PARSONS FEDERAL CREDIT UNION
PARTNER COLORADO CREDIT UNION
PARTNERS 1ST FEDERAL CREDIT UNION
PARTNERS FEDERAL CREDIT UNION
PASADENA FEDERAL CREDIT UNION
PATRIOT FEDERAL CREDIT UNION
PAWTUCKET CREDIT UNION
PEAPACK-GLADSTONE BANK
PEARL HAWAII FEDERAL CREDIT UNION
PENINSULA COMMUNITY FEDERAL CREDIT UNION
PENNSYLVANIA STATE EMPLOYEES CREDIT UNION
PENTAGON FEDERAL CREDIT UNION
PENTUCKET BANK
PEOPLE'S INTERMOUNTAIN BANK
PEOPLE'S TRUST FEDERAL CREDIT UNION
PHILADELPHIA FEDERAL CREDIT UNION
PIMA FEDERAL CREDIT UNION
PINNACLE BANK
PIONEER TRUST BANK, NATIONAL ASSOCIATION
PITTSFORD FEDERAL CREDIT UNION
PLUMAS BANK
PNC BANK, GLOBAL INVESTMENT SERVICING
PNC BANK, NATIONAL ASSOCIATION
PNC BANK, NATIONAL ASSOCIATION - CONSUMER CREDIT
POINT LOMA CREDIT UNION
POINT WEST CREDIT UNION
POLAM FEDERAL CREDIT UNION
POLICE & FIRE FEDERAL CREDIT UNION
POLICE CREDIT UNION OF CALIFORNIA
POLISH & SLAVIC FEDERAL CREDIT UNION
POPA FEDERAL CREDIT UNION
POPPY BANK
POSTCITY FINANCIAL CREDIT UNION
POWERCO FEDERAL CREDIT UNION
PREFERRED CREDIT UNION
PREMIER COMMUNITY CREDIT UNION
PREMIER MEMBERS CREDIT UNION
     Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 25 of 30




PREMIER VALLEY BANK
PREMIERONE CREDIT UNION
PRESIDIO BANK
PROGRESSION CREDIT UNION
PROPONENT FEDERAL CREDIT UNION
PROSPECTORS FEDERAL CREDIT UNION
PROVIDENCE FEDERAL CREDIT UNION
PROVIDENT CREDIT UNION
PUGET SOUND COOPERATIVE CREDIT UNION
PURDUE FEDERAL CREDIT UNION
QUAIL CREEK BANK, NATIONAL ASSOCIATION
QUALSTAR CREDIT UNION
QUESTA CREDIT UNION
RABOBANK, NATIONAL ASSOCIATION
RAYMOND JAMES BANK, NATIONAL ASSOCIATION
RAYTOWN LEE'S SUMMIT COMMUNITY CREDIT UNION
RBC BANK, (GEORGIA) NATIONAL ASSOCIATION
RED CANOE CREDIT UNION
RED RIVER EMPLOYEES FEDERAL CREDIT UNION
REDSTONE FEDERAL CREDIT UNION
REDWOOD CAPITAL BANK
REDWOOD CREDIT UNION
REGIONS BANK
REPUBLIC BANK & TRUST COMPANY
REPUBLIC BANK OF CHICAGO
RESOURCE ONE CREDIT UNION
RIVERFRONT FEDERAL CREDIT UNION
RIVERMARK COMMUNITY CREDIT UNION
ROBINS FINANCIAL CREDIT UNION
ROCKLAND EMPLOYEES FEDERAL CREDIT UNION
ROGUE CREDIT UNION
ROYAL CREDIT UNION
S&T BANK
S.C. STATE FEDERAL CREDIT UNION
S.F. BAY AREA EDUCATORS CREDIT UNION
S.M.W. 104 FEDERAL CREDIT UNION
SACRAMENTO CREDIT UNION
SAFE CREDIT UNION
SAFEAMERICA CREDIT UNION
SAFEWAY FEDERAL CREDIT UNION
SAG-AFTRA FEDERAL CREDIT UNION
SALAL CREDIT UNION
SALEM FIVE CENTS SAVINGS BANK
SAN DIEGO COUNTY CREDIT UNION
SAN FRANCISCO FEDERAL CREDIT UNION
SAN FRANCISCO FIRE CREDIT UNION
     Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 26 of 30




SAN MATEO CREDIT UNION
SANDIA LABORATORY FEDERAL CREDIT UNION
SANTA ANA FEDERAL CREDIT UNION
SANTA CLARA COUNTY FEDERAL CREDIT UNION
SANTA CRUZ COMMUNITY CREDIT UNION
SARATOGA NATIONAL BANK AND TRUST
SCE FEDERAL CREDIT UNION
SCENIC COMMUNITY CREDIT UNION
SCHLUMBERGER EMPLOYEES CREDIT UNION
SCHOOL SYSTEMS FEDERAL CREDIT UNION
SCHOOLS FEDERAL CREDIT UNION
SCHOOLS FINANCIAL CREDIT UNION
SCOTT CREDIT UNION
SEACOAST NATIONAL BANK
SEATTLE METROPOLITAN CREDIT UNION
SECURITYPLUS FEDERAL CREDIT UNION
SEI FEDERAL CREDIT UNION
SELCO COMMUNITY CREDIT UNION
SELF-HELP FEDERAL CREDIT UNION
SENB BANK
SEQUOIA FEDERAL CREDIT UNION
SERVICE CREDIT UNION
SERVICE FIRST FEDERAL CREDIT UNION
SERVICE ONE CREDIT UNION, INC
SESLOC FEDERAL CREDIT UNION
SHARONVIEW FEDERAL CREDIT UNION
SIERRA CENTRAL CREDIT UNION
SIGNAL FINANCIAL FEDERAL CREDIT UNION
SIGNATURE BANK
SILVER STATE SCHOOLS CREDIT UNION
SILVERADO CREDIT UNION
SIMMONS BANK
SIOUX FALLS FEDERAL CREDIT UNION
SISKIYOU CENTRAL CREDIT UNION
SKYONE FEDERAL CREDIT UNION
SKYPOINT FEDERAL CREDIT UNION
SOLANO FIRST FEDERAL CREDIT UNION
SONABANK
SOUND CREDIT UNION
SOUTH BAY CREDIT UNION
SOUTH FLORIDA EDUCATIONAL FEDERAL CREDIT UNION
SOUTH JERSEY FEDERAL CREDIT UNION
SOUTH STATE BANK
SOUTHERN CHAUTAUQUA FEDERAL CREDIT UNION
SOUTHLAND CREDIT UNION
SOUTHWEST AIRLINES FEDERAL CREDIT UNION
     Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 27 of 30




SOVITA CREDIT UNION
SPACE AGE FEDERAL CREDIT UNION
SPACE COAST CREDIT UNION
SPIRE CREDIT UNION
SRI FEDERAL CREDIT UNION
SRP FEDERAL CREDIT UNION
ST. ANTHONY OF NEW BEDFORD FEDERAL CREDIT UNION
ST. MARY'S BANK CREDIT UNION
STANFORD FEDERAL CREDIT UNION
STANLEY BANK
STAR ONE CREDIT UNION
STATE BANK
STATE DEPARTMENT FEDERAL CREDIT UNION
STATE EMPLOYEES CREDIT UNION
STATE EMPLOYEES' CREDIT UNION
STATE EMPLOYEES CREDIT UNION OF MARYLAND, INC.
STATE FARM BANK, F.S.B.
STATE STREET BANK AND TRUST COMPANY
STERLING NATIONAL BANK
STREATOR ONIZED CREDIT UNION
STRIDE BANK, NATIONAL ASSOCIATION
SUMMIT CREDIT UNION
SUN FEDERAL CREDIT UNION
SUNCOAST CREDIT UNION
SUNFLOWER BANK, NATIONAL ASSOCIATION
SUNRISE BANKS, NATIONAL ASSOCIATION
SUNTRUST BANK
SUTTON BANK
SYNCHRONY BANK
SYNOVUS BANK
TAMPA BAY FEDERAL CREDIT UNION
TCF NATIONAL BANK
TCM BANK, NATIONAL ASSOCIATION
TD BANK USA NORDSTROM
TD BANK USA, NATIONAL ASSOCIATION
TD BANK, NATIONAL ASSOCIATION
TEACHERS FEDERAL CREDIT UNION
TEAM ONE CREDIT UNION
TECHNICOLOR FEDERAL CREDIT UNION
TECHNOLOGY CREDIT UNION
TENNESSEE VALLEY FEDERAL CREDIT UNION
TEXAS BANK AND TRUST COMPANY
TEXELL CREDIT UNION
THE ADIRONDACK TRUST COMPANY
THE BANCORP BANK
THE BANK OF MISSOURI
     Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 28 of 30




THE BANK OF SAN ANTONIO
THE BRYN MAWR TRUST COMPANY
THE CAMDEN NATIONAL BANK
THE CAPE COD FIVE CENTS SAVINGS BANK
THE CITIZENS STATE BANK
THE FIRST FINANCIAL FEDERAL CREDIT UNION
THE FIRST NATIONAL BANK IN SIOUX FALLS
THE FIRST NATIONAL BANK OF HUTCHINSON
THE FIRST NATIONAL BANK OF SONORA
THE FIRST STATE BANK
THE GOLDEN 1 CREDIT UNION
THE NATIONAL BANK OF BLACKSBURG
THE NORTHERN TRUST COMPANY
THE OLD POINT NATIONAL BANK OF PHOEBUS
THE PARK NATIONAL BANK
THE PORT WASHINGTON STATE BANK
THE SUMMIT FEDERAL CREDIT UNION
THINK MUTUAL BANK
THINKWISE FEDERAL CREDIT UNION
TIAA, FSB
TINKER FEDERAL CREDIT UNION
TLC COMMUNITY CREDIT UNION
TOLLESON PRIVATE BANK
TONGASS FEDERAL CREDIT UNION
TOPLINE FEDERAL CREDIT UNION
TORRANCE COMMUNITY FEDERAL CREDIT UNION
TORRINGTON MUNICIPAL & TEACHERS FEDERAL CREDIT UNION
TOWN & COUNTRY FEDERAL CREDIT UNION
TRAILHEAD FEDERAL CREDIT UNION
TRANSPORTATION ALLIANCE BANK, INC. D/B/A TAB BANK
TRANSPORTATION FEDERAL CREDIT UNION
TRAVIS CREDIT UNION
TRELLANCE, INC.
TRI CITY NATIONAL BANK
TRI COUNTIES BANK
TRIANGLE CREDIT UNION
TRONA VALLEY COMMUNITY FEDERAL CREDIT UNION
TRUITY FEDERAL CREDIT UNION
TRULIANT FEDERAL CREDIT UNION
TRUMARK FINANCIAL CREDIT UNION
TRUSTONE FINANCIAL FEDERAL CREDIT UNION
TRUWEST CREDIT UNION
TTCU FEDERAL CREDIT UNION
TUCSON FEDERAL CREDIT UNION
TULSA FEDERAL CREDIT UNION
TWINSTAR CREDIT UNION
     Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 29 of 30




TYNDALL FEDERAL CREDIT UNION
U. S. EAGLE FEDERAL CREDIT UNION
U.S. BANK NATIONAL ASSOCIATION
U.S. BANK NATIONAL ASSOCIATION-CREDIT
UARK FEDERAL CREDIT UNION
UBS BANK USA
UFIRST FEDERAL CREDIT UNION
U-MASS/FIVE COLLEGE FEDERAL CREDIT UNION
UMB BANK, NATIONAL ASSOCIATION
UME FEDERAL CREDIT UNION
UMPQUA BANK
UNIFY FINANCIAL FEDERAL CREDIT UNION
UNION BANK AND TRUST COMPANY
UNION SAVINGS BANK
UNISON CREDIT UNION
UNITED BANK
UNITED BANK OF EL PASO DEL NORTE
UNITED CATHOLICS FEDERAL CREDIT UNION
UNITED COMMUNITY BANK
UNITED FEDERAL CREDIT UNION
UNITED HERITAGE CREDIT UNION
UNITED NATIONS FEDERAL CREDIT UNION
UNITED STATES SENATE FEDERAL CREDIT UNION
UNITED TEXAS BANK
UNITUS COMMUNITY CREDIT UNION
UNIVERSAL CITY STUDIOS CREDIT UNION
UNIVERSITY CREDIT UNION
UNIVERSITY FEDERAL CREDIT UNION
UNIVERSITY FIRST FEDERAL CREDIT UNION
UNIVERSITY OF HAWAII FEDERAL CREDIT UNION
UNIVERSITY OF ILLINOIS COMMUNITY CREDIT UNION
UNIVERSITY OF KENTUCKY FEDERAL CREDIT UNION
UNIVERSITY OF MICHIGAN CREDIT UNION
UNIVERSITY OF PENNSYLVANIA STUDENT FEDERAL CREDIT UNION
UNIVERSITY OF VIRGINIA COMMUNITY CREDIT UNION INC.
UNIVERSITY OF WISCONSIN CREDIT UNION
UNIWYO FEDERAL CREDIT UNION
UPWARD CREDIT UNION
US COMMUNITY CREDIT UNION
USAA FEDERAL SAVINGS BANK
USAA SAVINGS BANK
USALLIANCE FEDERAL CREDIT UNION
USF FEDERAL CREDIT UNION
USSCO JOHNSTOWN FEDERAL CREDIT UNION
UTAH COMMUNITY FEDERAL CREDIT UNION
UTAH FEDERAL CREDIT UNION
    Case 1:20-cr-00188-JSR Document 74-1 Filed 06/28/20 Page 30 of 30




UTAH FIRST FEDERAL CREDIT UNION
UTAH POWER CREDIT UNION
UTILITY DISTRICT CREDIT UNION
VA DESERT PACIFIC FEDERAL CREDIT UNION
VALLEY FIRST CREDIT UNION
VALLEY NATIONAL BANK
VANTAGE WEST CREDIT UNION
VERIDIAN CREDIT UNION
VERITY CREDIT UNION
VERMONT STATE EMPLOYEES CREDIT UNION
VIRGINIA NATIONAL BANK
VIRGINIA STATE UNIVERSITY FEDERAL CREDIT UNION
VISIONS FEDERAL CREDIT UNION
VISTA BANK
VYSTAR CREDIT UNION
WASHINGTON FEDERAL, NATIONAL ASSOCIATION
WASHINGTON STATE EMPLOYEES CREDIT UNION
WASHINGTON TRUST BANK
WATERTOWN SAVINGS BANK
WEBBANK
WEBSTER BANK, NATIONAL ASSOCIATION
WELLESLEY BANK
WELLS FARGO BANK, NATIONAL ASSOCIATION
WESCOM CENTRAL CREDIT UNION
WEST SUBURBAN BANK
WESTAMERICA BANK
WESTCONSIN CREDIT UNION
WESTERN ALLIANCE BANK
WESTERN HEALTHCARE FEDERAL CREDIT UNION
WESTERRA CREDIT UNION
WESTMARK CREDIT UNION
WHATCOM EDUCATIONAL CREDIT UNION
WHEELHOUSE CREDIT UNION
WILDFIRE CREDIT UNION
WILMINGTON SAVINGS FUND SOCIETY, FSB
WINGS FINANCIAL CREDIT UNION
WRIGHT PATMAN CONGRESSIONAL FEDERAL CREDIT UNION
WRIGHT-PATT CREDIT UNION, INC.
XCEED FINANCIAL FEDERAL CREDIT UNION
Y-12 FEDERAL CREDIT UNION
YANTIS FEDERAL CREDIT UNION
YOLO FEDERAL CREDIT UNION
YORK COUNTY FEDERAL CREDIT UNION
ZB, NATIONAL ASSOCIATION
